U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, CA 91741 November 17, 2010 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: Brandes Investment Trust (the “Trust”) File Nos.: 033-81396 and 811-08614 Dear Sir or Madam: We are attaching for filing, on behalf of the Trust,Post-Effective Amendment No.33 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) pursuant to the Securities Act of 1933, as amended (the “1933Act”) (Amendment No.34 to the Registration Statement pursuant to the Investment Company Act of 1940, as amended).This Amendment is being filed pursuant to Rule485(a)(2) under the Securities Act of 1933 for the purpose of (1)registering shares of a new series of the Trust—the Brandes Institutional Emerging Markets Fund—and its two classes, ClassI shares and ClassS shares; and (2)adding ClassS shares to the Brandes Institutional International Equity Fund and Brandes Institutional Global Equity Fund. Pursuant to Rule 485(a)(2), the Trust anticipates that this filing shall become effective 75 days after filing, on January31, 2011.At or before the 75th day effective date, the Trust will file another Post-Effective Amendment to its Registration Statement under Rule485(b) of the 1933Act to be effective not earlier than the effective date of this Amendment.The purpose of that filing will be to add the audited financial statements and certain related financial information for the fiscal year ended September30, 2010, incorporate any comments made by the Staff on this Amendment and to update any missing information and/or file updated exhibits to the Registration Statement. If you have any questions regarding this filing, please call the undersigned at (626)914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. for U.S. Bancorp Fund Services, LLC
